
	
		II
		111th CONGRESS
		2d Session
		S. 3471
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Dorgan (for himself,
			 Mr. Johnson, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To improve access to capital, bonding
		  authority, and job training for Native Americans and promote native community
		  development financial institutions and Native American small business
		  opportunities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Employment Act of
			 2010.
		2.Table of contentsThe table of contents of this Act is as
			 follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Improving access to capital for Indian
				tribes.
				Sec. 4. Surety bond guarantees.
				Sec. 5. Indian employment, training, and related
				services.
				Sec. 6. Native initiatives.
				Sec. 7. Buy Indian.
				Sec. 8. Native American small business development
				program.
				Sec. 9. Qualified school construction bond escrow
				account.
			
		3.Improving access to capital for Indian
			 tribesSection 201 of the
			 Indian Financing Act of 1974 (25 U.S.C. 1481) is amended by adding at the end
			 the following:
			
				(c)Improving access to capital for Indian
				tribes
					(1)In generalThe Secretary shall establish a tier system
				for loans guaranteed or insured under this section that is based on the number
				of on-reservation jobs created by each loan.
					(2)EffectIn establishing the tier system under
				paragraph (1), the Secretary shall consider more favorable equity terms or
				allow an increase in loan guarantees from 90 percent up to 100 percent of the
				unpaid principal and interest due on any loan made under this section for
				energy development or manufacturing carried out on Indian land or within a
				tribal service area recognized by the Bureau of Indian
				Affairs.
					.
		4.Surety bond guaranteesSection 218 of the Indian Financing Act of
			 1974 (25 U.S.C. 1497a) is amended to read as follows:
			
				218.Surety bond guarantees
					(a)Amount; eligibilityThe Secretary may issue a guarantee up to
				100 percent of amounts covered by a surety bond issued for eligible
				construction, renovation, or demolition work performed or to be performed by an
				Indian individual or Indian economic enterprise.
					(b)Conditions
						(1)In generalThe Secretary may provide a surety bond
				guarantee under this section only if the Secretary determines that—
							(A)the guarantee is necessary for the Indian
				individual or Indian economic enterprise to secure a surety bond on
				commercially reasonable terms;
							(B)not more than 25 percent of the business of
				the surety is comprised of bonds guaranteed pursuant to this section;
				and
							(C)the surety meets eligibility standards
				established by the Secretary in rules and regulations.
							(2)Prevention and mitigation of
				lossThe Secretary shall
				condition each surety bond guarantee to an Indian business on the existence
				of—
							(A)appropriate technical assistance and
				advice; and
							(B)adequate monitoring of the performance of
				the project.
							(c)Fees and charges
						(1)In generalThe rules and regulations promulgated by
				the Secretary to carry out this section shall include the setting of—
							(A)reasonable fees to be paid by the Indian
				individual or economic enterprise; and
							(B)reasonable premium charges to be paid by
				sureties.
							(2)ReceiptsThe receipts from fees and charges shall be
				made available to the Secretary for administration and management of this
				section.
						.
		5.Indian employment, training, and related
			 servicesThe Indian
			 Employment, Training, and Related Services Demonstration Act of 1992 (25 U.S.C.
			 3401 et seq.) is amended—
			(1)in section 2 (25 U.S.C. 3401), by striking
			 The purposes of this chapter are to demonstrate how Indian tribal
			 governments can integrate the employment, training, and related services they
			 provide in order and inserting The purposes of this chapter are
			 to promote tribal government integration of employment, training, and related
			 services;
			(2)in section 3 (25 U.S.C. 3402), by adding at
			 the end the following:
				
					(5)Tribal organizationThe term tribal organization
				has meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C.
				450b).
					;
			(3)in section 4 (25 U.S.C. 3403)—
				(A)by striking The Secretary
			 and inserting the following:
					
						(a)In generalThe
				Secretary
						;
				and
				(B)by adding at the end the following:
					
						(b)Single integrated planOn approval by the Secretary of a plan
				submitted by an Indian tribe or tribal organization under subsection (a), the
				covered programs shall be fully integrated into a single, coordinated,
				comprehensive program that shall not require the Indian tribe or tribal
				organization to submit to any additional budgets, reports, audits, supplemental
				audits, or other documentation requirements.
						(c)Transfer of fundsNotwithstanding any other provision of law,
				all funds for programs and services covered by an approved plan under this
				section shall, at the request of the Indian tribe or tribal organization, be
				transferred to the Indian tribe or tribal organization pursuant to an existing
				contract, compact, or funding agreement, including those awarded under title I
				or IV of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et
				seq.).
						;
				(4)in section 5 (25 U.S.C. 3404), by striking
			 in a demonstration project under any such and inserting
			 under any;
			(5)in section 6 (25 U.S.C. 3405), by striking
			 paragraph (3) and inserting the following:
				
					(3)identify—
						(A)the full range of potential employment
				opportunities on and near the service area of the Indian tribe or tribal
				organization; and
						(B)the education, training, and related
				services to be provided to assist individual Indians to access those employment
				opportunities;
						;
				
			(6)by striking sections 7 and 8 (25 U.S.C.
			 3406, 3407) and inserting the following:
				
					7.Plan review and approval
						(a)In generalNot later than 90 days after the date of
				receipt of a plan under section 4, the Secretary shall approve the plan,
				including any request for a waiver that is made as part of the plan, and
				authorize the transfer of funds pursuant to that plan, unless the Secretary
				provides written notification of disapproval of the plan that contains a
				specific finding that clearly demonstrates that, or that is supported by a
				controlling legal authority that, the plan does not meet the requirements of
				section 6.
						(b)Failure
				To actAny plan that the
				Secretary fails to act on by the date that is 90 days after the date of receipt
				(or such extended time as may be provided under subsection (c)) shall be
				considered to be approved.
						(c)Extension of timeNotwithstanding any other provision of law,
				the Secretary may extend or otherwise modify the 90-day period specified in
				subsection (a), if before the expiration of that period, the Secretary obtains
				the express written consent of the Indian tribe or tribal organization to
				extend or alter the period for up to 90 additional days.
						(d)Review of decision; applicable
				provisionsOn a decision to
				disapprove a plan, the following provisions of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) shall apply to the review of
				the decision:
							(1)Section 102(b) (25 U.S.C. 450f(b))
				(relating to the declination process).
							(2)Section 102(e) (25 U.S.C. 450f(e))
				(relating to burden of proof and finality).
							(3)Subsections (a) and (c) of section 110 (25
				U.S.C. 450m–1) (relating to
				appeals).
							;
			(7)in section 11 (25 U.S.C. 3410)—
				(A)in subsection (a), by striking paragraphs
			 (1) through (4) and inserting the following:
					
						(1)the development and use of a model single
				report for each approved plan submitted by an Indian tribe or tribal
				organization to report on the consolidated activities undertaken and joint
				expenditures made under the plan;
						(2)the provision, either directly or through
				contract, of appropriate technical assistance to an Indian tribe or tribal
				organization with an approved plan, on the condition that the Indian tribe or
				tribal organization retains the authority to accept the plan for providing such
				technical assistance and the technical assistance provider;
						(3)the development and use of a single
				monitoring and oversight system for the plan;
						(4)(A)the receipt of all funds covered by a plan
				submitted by an Indian tribe or tribal organization and approved by the
				Secretary; and
							(B)the distribution of all such funds to the
				respective Indian tribe or tribal organization; and
							(5)the performance of activities described in
				section 7 relating to agency waivers and the establishment of an inter-agency
				dispute resolution process.
						;
				
				(B)by redesignating subsection (b) as
			 subsection (c); and
				(C)by inserting after subsection (a) the
			 following:
					
						(b)Interdepartmental memorandum
							(1)In generalThe interdepartmental memorandum described
				in subsection (a) shall include, at a minimum, requirements for—
								(A)an annual meeting of participating Indian
				tribes, tribal organizations, and Federal agencies, with the meeting co-chaired
				by a representative of the President and a representative of the participating
				Indian tribes;
								(B)an annual review of the achievements under
				the Act as well as statutory, regulatory, administrative, and policy obstacles
				that prevent participating Indian tribes from fully carrying out the purposes
				of the Act; and
								(C)in accordance with paragraph (2), the
				establishment of an advisory committee to identify and resolve inter-agency or
				Federal-tribal conflicts in the administration of the Act.
								(2)Advisory committeeThe Advisory Committee described in
				paragraph (1)(C) shall—
								(A)be comprised of representatives appointed
				by the Secretary of the Interior, the Secretary of Labor, the Secretary of
				Health and Human Services, the Secretary of Education, the Secretary of
				Commerce, the Secretary of Transportation, and the Secretary of
				Agriculture;
								(B)have 2 representatives appointed by the
				Secretary of the Interior from nominations submitted by Indian tribes or tribal
				organizations;
								(C)meet at least twice per year; and
								(D)be exempt from the requirements of Federal
				Advisory Committee Act (5 U.S.C.
				App.).
								;
				(8)in section 12 (25 U.S.C. 3411), by striking
			 tribal government involved in any demonstration project be reduced as a
			 result of  and inserting participating Indian tribe or tribal
			 organization be reduced as a result of the approval or implementation of a plan
			 under this Act or;
			(9)in section 13 (25 U.S.C. 3412), by striking
			 a tribal government in order to further the purposes of this Act
			 and inserting an Indian tribe or tribal organization in order to further
			 the purposes of this Act (including any amendments made to this
			 Act);
			(10)in section 14 (25 U.S.C. 3413)—
				(A)in subsection (a), by striking paragraph
			 (2) and inserting the following:
					
						(2)Separate records and audits not
				requiredNotwithstanding any
				other provision of law, including any regulation or circular of any agency
				(including Circular A–133 of the Office of Management and Budget), a
				participating Indian tribe or tribal organization shall not be required—
							(A)to maintain separate records tracing any
				services or activities conducted under the approved plan of the Indian tribe or
				tribal organization to the individual programs under which funds were
				authorized or transferred;
							(B)to allocate expenditures among the
				individual programs; or
							(C)to audit expenditures by original program
				source.
							;
				and
				(B)by striking subsection (b) and inserting
			 the following:
					
						(b)Overage; carryover; indirect costs
							(1)Overage
								(A)In generalAll administrative costs may be commingled
				and participating Indian tribes shall be entitled to the full amount of the
				costs, subject to the regulations of each program or department.
								(B)Audit
				purposesThe difference
				between the amount of the commingled funds and the actual administrative cost
				of the programs, or the overage, shall be considered to be properly spent for
				Federal audit purposes, if the overage is used to carry out this Act.
								(C)RequirementsAmounts described in subparagraphs (A) and
				(B) shall be required to be obligated or expended consistent with the plan of
				the Indian tribe or tribal organization, but no additional justification or
				documentation of the purposes shall be required to be provided by the Indian
				tribe or tribal organization as a condition of receiving or expending the
				funds.
								(2)Carryover
								(A)In generalFor each fiscal year, any amounts
				transferred to an Indian tribe or tribal organization pursuant to this Act that
				remain unobligated or unexpended shall remain available for obligation or
				expenditure without fiscal year limitation.
								(B)RequirementsAmounts described in subparagraph (A) shall
				be required to be obligated or expended consistent with the plan of the Indian
				tribe or tribal organization, but no additional justification or documentation
				shall be required of the Indian tribe or tribal organization as a condition of
				receiving or expending the amounts.
								(3)Indirect
				costsNotwithstanding any
				other provision of law, an Indian tribe or tribal organization shall be
				entitled to recover the full indirect costs associated with any amounts
				transferred to the Indian tribe or tribal organization pursuant to this Act, at
				the applicable indirect cost rate of the Indian tribe or tribal organization,
				as approved by the relevant Federal
				agency.
							;
				and
				(11)by amending section 16 (25 U.S.C. 3415) to
			 read as follows:
				
					16.Report on statutory obstacles to program
				integration
						(a)In generalNot later than 3 years after the date of
				enactment of the Native American Employment Act of 2010, the advisory committee
				established pursuant to section 11(b)(2) shall submit to the Committee on
				Indian Affairs and the Committee on Finance of the Senate and the Committee on
				Natural Resources and the Committee on Education and Labor of the House of
				Representatives a report on the implementation and administration of this Act
				and any inter-agency or Federal-tribal conflicts in the administration of this
				Act.
						(b)RequirementsThe report shall identify any barriers to
				the ability of tribal governments to integrate more effectively the employment,
				training, and related services of the tribal governments in a manner consistent
				with the purposes of this Act.
						(c)Feasibility studyNot later than 18 months after the date of
				enactment of Native American Employment Act of 2010, the Comptroller General of
				the United States shall publish a study on the feasibility of expanding the
				integration program established under this Act to other Federal agencies that
				provide funding for employment, training, and related services to Indian tribes
				and tribal
				organizations.
						.
			6.Native initiatives
			(a)In generalSection 104 of the Community Development
			 Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703) is amended by
			 adding at the end the following:
				
					(l)Native initiatives
						(1)DefinitionsIn this subsection:
							(A)Emerging Native community development
				financial institutionThe
				term emerging Native community development financial institution
				means an entity that—
								(i)primarily serves a Native community;
				and
								(ii)demonstrates to the satisfaction of the
				Fund that the entity has a reasonable plan to achieve certification as a Native
				community development financial institution.
								(B)Indian tribeThe terms Indian and
				Indian tribe have the meaning given the terms in section 4 of
				the Indian Self Determination and Education Assistance Act (25 U.S.C.
				450b).
							(C)Native communityThe term Native community
				means targeted populations comprising—
								(i)Indian tribes; or
								(ii)Native Hawaiians, as that term is defined
				in section 116 of the Carl D. Perkins Career and Technical Education Act of
				2006 (20 U.S.C. 2326).
								(D)Native community development financial
				institutionThe term
				Native community development financial institution means a
				community development financial institution that primarily serves a Native
				community.
							(2)Establishment and purposes
							(A)In generalNot later than 90 days after the date of
				enactment of this subsection, the Administrator shall establish the Native
				Initiatives as a component of the Fund.
							(B)PurposesThe purposes of the Native Initiatives
				are—
								(i)to assist Native community development
				financial institutions to overcome barriers preventing access to credit,
				capital, and financial services in Native communities;
								(ii)to foster the development of new Native
				community development financial institutions, strengthen the operational
				capacity of existing Native community development financial institutions, and
				guide Native community development financial institutions in the establishment
				of important financial education and asset building programs for the applicable
				Native communities;
								(iii)to provide seed capital for loan products
				to new and emerging Native community development financial institutions;
				and
								(iv)to serve as the point of contact for an
				authorized Native community representative with respect to issues relating to
				access to credit, capital, and financial services in Native communities.
								(3)Activities
							(A)In generalThrough the Native Initiatives, the Fund
				shall provide to emerging and existing Native community development financial
				institutions—
								(i)outreach in accordance with section
				105(c);
								(ii)financial assistance and technical
				assistance in accordance with section 108; and
								(iii)training in accordance with section
				109.
								(B)Matching requirementsIn providing assistance under this
				subsection, the Secretary may apply matching requirements under section 108(e)
				at the discretion of the Secretary.
							(4)ImplementationNot later than 180 days after the date of
				enactment of this subsection, the Administrator shall prescribe regulations and
				guidelines to carry out this subsection.
						(5)Consultation with tribal
				governmentsIn reviewing the
				performance of any assisted Native community development financial institution,
				the Fund shall conduct regular and meaningful consultation with, and seek input
				from, any appropriate authorized Native community.
						(6)ReportEach year, the Fund shall submit to the
				Committee on Indian Affairs and the Committee on Banking, Housing, and Urban
				Development of the Senate and the Committee on Natural Resources and the
				Committee on Financial Services of the House of Representatives a report on the
				Native Initiatives regarding the effectiveness of the program developed under
				this
				subsection.
						.
			(b)Conforming amendmentSection 121(a)(5) of the Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
			 4718(a)(5)) is amended by inserting before the period at the end the following:
			 , including funds, in an amount of not less than 10 percent of the
			 amounts appropriated to the Fund for any fiscal year under paragraph (1), to
			 carry out section 104(l)..
			7.Buy Indian
			(a)In generalSection 23 of the Act of June 25, 1910 (25
			 U.S.C. 47) (commonly known as the Buy Indian Act) is
			 amended—
				(1)in the first sentence, by striking
			 So far as may be and inserting the following:
					
						(a)In generalTo the maximum
				extent
						;
				
				(2)in the second sentence, by striking
			 Participation and inserting the following:
					
						(k)Developmental assistance
							(1)In generalParticipation
							;
				(3)in the last sentence, by striking
			 For the purposes of this section— and inserting the
			 following:
					
						(2)SpecificationsFor purposes of paragraph
				(1)—
						;
				and
				(4)by inserting after subsection (a) (as
			 designated by paragraph (1)) the following:
					
						(b)RequirementsTo the maximum extent practicable and
				notwithstanding any other provision of law, in any case in which funds are
				appropriated for the benefit of Indians, the Secretary shall direct that Indian
				labor shall be employed and any contract to fulfill requirements for goods or
				services, manufacturing, or construction, renovation, or demolition work
				(including, at a minimum, housing, schools, other facilities, roads, bridges,
				and other infrastructure projects) shall be awarded to an Indian organization
				or economic enterprise (as those terms are defined in section 3 of the Indian
				Financing Act of 1974 (25 U.S.C. 1452)).
						(c)AdvertisementTo the maximum extent practicable,
				contracts to which this section applies shall be advertised sufficiently in
				advance of the selection process and the date that contract performance is
				required in a manner that permits a subsequent open market advertisement of the
				contract if the contract cannot be awarded under the limited competition
				provided in this section.
						(d)ImplementationTo implement the contracting directive
				under subsection (a), a contracting officer—
							(1)shall limit the competition for award of a
				contract to Indian economic enterprises if—
								(A)there is a reasonable expectation that
				offers will be obtained from at least 3 unaffiliated responsible offerors;
				and
								(B)the contract can be awarded at a fair and
				reasonable price;
								(2)shall consider the extent to which the
				offerors will provide positive economic impact, including training and
				employment of Indians in connection with contract performance and in
				subcontracting any work under the contract, on 1 or more Indian reservations
				(as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C.
				1452));
							(3)may, if only 1 offer is received under a
				competition limited to Indian economic enterprises, negotiate an award of the
				contract at a fair and reasonable price to the offering Indian economic
				enterprise; and
							(4)shall not make an award of any contract
				subject to this section until the prospective awardee has submitted an
				acceptable plan for contract performance that will maximize the use of
				qualified Indian labor, supplies, and economic enterprises as
				subcontractors.
							(e)Other circumstances
							(1)In generalIf it is not feasible for competition to be
				limited as provided in subsection (d) and the contracting officer elects to
				award the contract after full and open competition, the contract shall be
				awarded to any responsible Indian economic enterprise submitting the lowest bid
				submitted by a responsible Indian economic enterprise, if that bid does not
				exceed the bid submitted by any other responsible bidder by more than 10
				percent.
							(2)Other determinative factorIf a factor other than price is
				determinative in the award of a contract, the contracting officer shall use a
				comparable method to provide a preference to Indian economic enterprises in the
				selection process.
							(f)WaiverThe requirements of this section may be
				waived only if—
							(1)there are extraordinary circumstances;
				and
							(2)the Assistant Secretary of the Interior for
				Indian Affairs makes the waiver determination.
							(g)UtilizationThe Secretary shall provide a preference to
				an Indian economic enterprise in the award of a contract that does not involve
				funds appropriated for the benefit of Indians by an agency within the
				Department of the Interior if the Secretary determines that the preference will
				help fulfill the special responsibilities of the Secretary to 1 or more Indian
				tribes.
						(h)Appropriated for the benefit of
				IndiansFor purposes of this
				section, funds awarded or distributed under a contract are appropriated for the
				benefit of Indians if—
							(1)Indians are the primary beneficiaries of
				the contract; and
							(2)the majority of the activity to be
				undertaken under the contract takes place on or near boundaries of reservations
				(as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C.
				1452)).
							(i)Other
				agenciesNothing in this
				section precludes the Indian Health Service or the Administration of Native
				Americans within the Department of Health and Human Services, the Office of
				Native American Programs in the Department of Housing and Urban Development, or
				any other Federal agency from using, at the discretion of the agency, the
				preferences provided under this section in cases in which funds are
				appropriated for the benefit of Indians.
						(j)Certification
							(1)In generalAn Indian economic enterprise seeking a
				contract award pursuant to this section shall—
								(A)certify that the enterprise is an Indian
				economic enterprise eligible for award of a contract or subcontract under this
				section; and
								(B)submit an affidavit certifying compliance
				with the requirements set out by the agency awarding the contract or
				subcontract.
								(2)InvestigationNothing in this section prohibits the
				Secretary of the Interior, in conducting a pre-award review, from—
								(A)investigating the eligibility of an
				enterprise; or
								(B)determining at that stage that an apparent
				awardee is, in fact, not eligible for award under this section.
								(3)ProtestThe regulations of the Department of the
				Interior implementing this section and providing for protest to challenge and
				enter an Indian economic enterprise certification shall provide that the
				eligible protestors include—
								(A)the Indian tribe on whose reservation the
				contract is to be carried out; and
								(B)any other offerors eligible to submit
				offers for contract award under this section.
								(4)EnforcementThis section shall be subject to the
				relevant provisions of—
								(A)the Act of August 27, 1935 (25 U.S.C. 305
				et seq.) (commonly known as the Indian Arts and Crafts Act);
				and
								(B)section 1159 of title 18, United States
				Code.
								.
				(b)Database
				(1)DefinitionsIn this section:
					(A)Data centerThe term Data Center means the
			 Indian Economic Enterprise Data Center established under paragraph (2).
					(B)Eligible entityThe term eligible entity means
			 a tribal, private, public, or educational institution with experience in Indian
			 business development.
					(C)Indian economic enterpriseThe term Indian economic
			 enterprise has the meaning given the term in section 3 of the Indian
			 Financing Act of 1974 (25 U.S.C. 1452).
					(2)EstablishmentThe Secretary shall enter into 1 or more
			 contracts with an eligible entity to establish and operate an Indian Economic
			 Enterprise Data Center.
				(3)ResponsibilitiesThe responsibilities of the Data Center
			 shall include—
					(A)listing Indian economic enterprises
			 eligible for various Federal minority preference programs;
					(B)listing the businesses in which the
			 enterprises are engaged;
					(C)listing the experience of the enterprises
			 in fulfilling contract obligations;
					(D)listing the capabilities of the
			 enterprises;
					(E)verifying preference information and
			 documentation submitted to the Data Center;
					(F)listing advance procurement information for
			 the purposes of bid matching contract opportunities to contractor
			 capabilities;
					(G)listing known front organizations or
			 fraudulent operators; and
					(H)providing such additional information as
			 the Secretary considers to be appropriate.
					(4)Information disseminationEach year, the Data Center shall provide a
			 list of Indian economic enterprises eligible for various minority preferences
			 to—
					(A)the Federal agencies that administer the
			 preferences; and
					(B)any private entities that request the
			 list.
					(5)Eligible entitiesEntities eligible to enter into a contract
			 under paragraph (2) shall be tribal, private, public, or educational
			 institutions with experience in Indian business development.
				(c)Reporting requirementsEach year, the Secretary of the Interior
			 shall submit to the Committee on Indian Affairs of the Senate and the Committee
			 on Natural Resources of the House of Representatives a report describing the
			 status of Indian economic enterprises under this section and section 23 of the
			 Act of June 25, 1910 (25 U.S.C. 47) (commonly known as the Buy Indian
			 Act) across the entire Department of the Interior and the information
			 from the Data Center.
			8.Native American small business development
			 programThe Small Business Act
			 (15 U.S.C. 631 et seq.) is amended—
			(1)in section 4(b)(1) (15 U.S.C.
			 633(b)(1))—
				(A)in the fifth sentence, by striking
			 five Associate Administrators and inserting 6 Associate
			 Administrators; and
				(B)by inserting after the fifth sentence the
			 following: 1 Associate Administrator shall be the Associate
			 Administrator of the Office of Native American Affairs established by section
			 44.;
				(2)by redesignating section 44 as section 45;
			 and
			(3)by inserting after section 43 (15 U.S.C.
			 657o) the following:
				
					44.Native American small business development
				program
						(a)DefinitionsIn this section:
							(1)Associate AdministratorThe term Associate
				Administrator means the Associate Administrator of the Office of Native
				American Affairs established under subsection (b).
							(2)Center; Native American business
				centerThe terms
				center and Native American business center mean a
				center established under subsection (c).
							(3)Eligible applicantThe term eligible applicant
				means—
								(A)a tribal college;
								(B)a private, nonprofit organization—
									(i)that provides business and financial or
				procurement technical assistance to 1 or more Native American communities;
				and
									(ii)that is dedicated to assisting one or more
				Native American communities; or
									(C)a small business development center,
				women’s business center, or other private organization participating in a joint
				project.
								(4)Joint projectThe term joint project means a
				project that—
								(A)combines the resources and expertise of 2
				or more distinct entities at a physical location dedicated to assisting the
				Native American community; and
								(B)submits to the Administration a joint
				application that contains—
									(i)a certification that each participant of
				the project—
										(I)is an eligible applicant;
										(II)employs an executive director or program
				manager to manage the center; and
										(ii)information demonstrating a record of
				commitment to providing assistance to Native Americans; and
									(iii)information demonstrating that the
				participants in the joint project have the ability and resources to meet the
				needs, including the cultural needs, of the Native Americans to be served by
				the project.
									(5)Native American small business
				concernThe term Native
				American small business concern means a small business concern that is
				at least 51 percent owned and controlled by—
								(A)an Indian tribe or a Native Hawaiian
				Organization, as the terms are described in paragraphs (13) and (15) of section
				8(a), respectively; or
								(B)1 or more individuals members of an Indian
				tribe or Native Hawaiian Organization.
								(6)Native American small business development
				programThe term Native
				American small business development program means the program
				established under subsection (c).
							(7)Small business concernThe term small business
				concern has the same meaning as in section 3.
							(8)Small business development
				centerThe term small
				business development center means a small business development center
				described in section 21.
							(9)Tribal
				collegeThe term tribal
				college has the meaning given the term tribally controlled college
				or university in section 2(a) of the Tribally Controlled Community
				College Assistance Act of 1978 (25 U.S.C. 1801(a)).
							(10)Tribal landThe term tribal land has the
				meaning given the term reservation in section 3 of the Indian
				Financing Act (25 U.S.C. 1452).
							(b)Office of Native American Affairs
							(1)EstablishmentThere is established within the
				Administration the Office of Native American Affairs, which, under the
				direction of the Associate Administrator, shall implement the programs of the
				Administration for the development of business enterprises by Native
				Americans.
							(2)PurposeThe purpose of the Office of Native
				American Affairs is to help Native American small business concerns—
								(A)to start, operate, and increase the
				business of small business concerns;
								(B)to develop management and technical
				skills;
								(C)to seek Federal procurement
				opportunities;
								(D)to increase employment opportunities for
				Native Americans through the establishment and expansion of small business
				concerns; and
								(E)to increase the access of Native Americans
				to capital markets.
								(3)Associate Administrator
								(A)AppointmentThe Administrator shall appoint a qualified
				individual to serve as Associate Administrator of the Office of Native American
				Affairs in accordance with this paragraph.
								(B)QualificationsThe Associate Administrator appointed under
				subparagraph (A) shall have—
									(i)knowledge of Native American culture;
				and
									(ii)experience providing culturally tailored
				small business development assistance to Native Americans.
									(C)Employment statusThe Administrator shall establish the
				position of Associate Administrator, who shall—
									(i)be an appointee in the Senior Executive
				Service (as defined in section 3132(a) of title 5, United States Code);
				and
									(ii)shall report to and be responsible directly
				to the Administrator.
									(D)Responsibilities and dutiesThe Associate Administrator shall—
									(i)administer and manage the Native American
				small business development program;
									(ii)formulate, execute, and promote the
				policies and programs of the Administration that provide assistance to small
				business concerns owned and controlled by Native Americans;
									(iii)act as an ombudsman for full consideration
				of Native Americans in all programs of the Administration;
									(iv)recommend the annual administrative and
				program budgets for the Office of Native American Affairs;
									(v)consult with Native American business
				centers in carrying out the Native American small business development
				program;
									(vi)recommend appropriate funding
				levels;
									(vii)review the annual budgets submitted by each
				applicant for the Native American small business development program;
									(viii)select applicants to participate in the
				Native American small business development program;
									(ix)implement this section; and
									(x)maintain a clearinghouse for the
				dissemination and exchange of information between all Administration-sponsored
				business centers.
									(E)Consultation requirementsIn carrying out the responsibilities and
				duties described in this paragraph, the Associate Administrator shall confer
				with and seek the advice of—
									(i)officials of the Administration working in
				areas served by Native American business centers; and
									(ii)eligible applicants.
									(c)Native American small business development
				program
							(1)Financial assistance
								(A)In generalThe Administration, acting through the
				Associate Administrator, shall provide financial assistance to eligible
				applicants to establish Native American business centers in accordance with
				this section.
								(B)Use of fundsThe financial and resource assistance
				provided under this subsection shall be used to establish a Native American
				business center to overcome obstacles impeding the establishment, development,
				and expansion of small business concerns, in accordance with this
				section.
								(2)3-Year projects
								(A)In generalEach Native American business center that
				receives assistance under paragraph (1)(A) shall conduct a 3-year project that
				offers culturally tailored business development assistance in the form
				of—
									(i)financial education, including training and
				counseling in—
										(I)applying for and securing business credit
				and investment capital;
										(II)preparing and presenting financial
				statements; and
										(III)managing cash flow and other financial
				operations of a business concern;
										(ii)management education, including training
				and counseling in planning, organizing, staffing, directing, and controlling
				each major activity and function of a small business concern; and
									(iii)marketing education, including training and
				counseling in—
										(I)identifying and segmenting domestic and
				international market opportunities;
										(II)preparing and executing marketing
				plans;
										(III)developing pricing strategies;
										(IV)locating contract opportunities;
										(V)negotiating contracts; and
										(VI)using varying public relations and
				advertising techniques.
										(B)Business development assistance
				recipientsThe business
				development assistance under subparagraph (A) shall be offered to prospective
				and current owners of Native American small business concerns.
								(3)Form of Federal financial
				assistance
								(A)DocumentationThe financial assistance to Native American
				business centers authorized under this subsection may be made by grant,
				contract, or cooperative agreement.
								(B)Payments
									(i)TimingPayments made under this subsection may be
				disbursed in periodic installments, at the request of the recipient.
									(ii)AdvanceThe Administrator may disburse not more
				than 25 percent of the annual amount of Federal financial assistance awarded to
				a Native American business center after notice of the award has been
				issued.
									(C)Non-Federal contributions
									(i)In general
										(I)Initial financial assistanceExcept as provided in subclause (II), an
				eligible applicant that receives financial assistance under this subsection
				shall provide non-Federal contributions for the operation of the Native
				American business center established by the eligible applicant in an amount
				equal to—
											(aa)in each of the first and second years of
				the project, not less than 33 percent of the amount of the financial assistance
				received under this subsection; and
											(bb)in the third year of the project, not less
				than 50 percent of the amount of the financial assistance received under this
				subsection.
											(II)RenewalsAn eligible applicant that receives a
				renewal of financial assistance under this subsection shall provide non-Federal
				contributions for the operation of a Native American business center
				established by the eligible applicant in an amount equal to not less than 50
				percent of the amount of the financial assistance received under this
				subsection.
										(III)ExceptionsThe requirements of this section may be
				waived at the discretion of the Administrator, based on an evaluation of the
				ability of the eligible applicant to provide non-Federal contributions.
										(4)Contract and cooperative agreement
				authorityA Native American
				business center may enter into a contract or cooperative agreement with a
				Federal department or agency to provide specific assistance to Native American
				and other underserved small business concerns located on or near tribal land,
				to the extent that the contract or cooperative agreement is consistent with and
				does not duplicate the terms of any assistance received by the Native American
				business center from the Administration.
							(5)Application process
								(A)Submission of a 3-year planEach applicant for assistance under
				paragraph (1) shall submit a 3-year plan to the Administration on proposed
				assistance and training activities.
								(B)Criteria
									(i)In generalThe Administrator shall evaluate applicants
				for financial assistance under this subsection in accordance with selection
				criteria that are—
										(I)established before the date on which
				eligible applicants are required to submit the applications;
										(II)stated in terms of relative importance;
				and
										(III)publicly available and stated in each
				solicitation for applications for financial assistance under this subsection
				made by the Administrator.
										(ii)ConsiderationsThe criteria required by this subparagraph
				shall include—
										(I)the experience of the applicant in
				conducting programs or ongoing efforts designed to impart or upgrade the
				business skills of current or potential owners of Native American small
				business concerns;
										(II)the ability of the applicant to commence a
				project within a minimum amount of time;
										(III)the ability of the applicant to provide
				quality training and services to a significant number of Native
				Americans;
										(IV)previous assistance from the Administration
				to provide services in Native American communities;
										(V)the proposed location for the Native
				American business center, with priority given based on the proximity of the
				center to the population being served and to achieve a broad geographic
				dispersion of the centers; and
										(VI)demonstrated experience in providing
				technical assistance, including financial, marketing, and management
				assistance.
										(6)Conditions for participationEach eligible applicant desiring a grant
				under this subsection shall submit an application to the Administrator that
				contains—
								(A)a certification that the applicant—
									(i)is an eligible applicant;
									(ii)employs a full-time executive director,
				project director, or program manager to manage the Native American business
				center; and
									(iii)agrees—
										(I)to a site visit by the Administrator as
				part of the final selection process;
										(II)to an annual programmatic and financial
				examination; and
										(III)to the maximum extent practicable, to
				remedy any problems identified pursuant to that site visit or
				examination;
										(B)information demonstrating that the
				applicant has the ability and resources to meet the needs, including cultural
				needs, of the Native Americans to be served by the grant;
								(C)information relating to proposed assistance
				that the grant will provide, including—
									(i)the number of individuals to be assisted;
				and
									(ii)the number of hours of counseling,
				training, and workshops to be provided;
									(D)information demonstrating the effectiveness
				and experience of the applicant in—
									(i)conducting financial, management, and
				marketing assistance programs designed to educate or improve the business
				skills of current or prospective Native American business owners;
									(ii)providing training and services to a
				representative number of Native Americans;
									(iii)using resource partners of the
				Administration and other entities, including institutions of higher education,
				Indian tribes, or tribal colleges; and
									(iv)the prudent management of finances and
				staffing;
									(E)the location at which the applicant will
				provide training and services to Native Americans;
								(F)a 3-year plan that describes—
									(i)the number of Native Americans and Native
				American small business concerns to be served by the grant;
									(ii)if the Native American business center is
				located in the continental United States, the number of Native Americans to be
				served by the grant; and
									(iii)the training and services to be provided to
				a representative number of Native Americans; and
									(G)if the applicant is a joint project—
									(i)a certification that each participant in
				the joint project is an eligible applicant;
									(ii)information demonstrating a record of
				commitment to providing assistance to Native Americans; and
									(iii)information demonstrating that the
				participants in the joint project have the ability and resources to meet the
				needs, including the cultural needs, of the Native Americans to be served by
				the grant.
									(7)Review of applicationsThe Administrator shall approve or
				disapprove each completed application submitted under this subsection not later
				than 90 days after the date on which the eligible applicant submits the
				application.
							(8)Program examination
								(A)In generalEach Native American business center
				established under this subsection shall annually provide to the Administrator
				an itemized cost breakdown of actual expenditures made during the preceding
				year.
								(B)Administration actionBased on information received under
				subparagraph (A), the Administration shall—
									(i)develop and implement an annual
				programmatic and financial examination of each Native American business center
				assisted pursuant to this subsection; and
									(ii)analyze the results of each examination
				conducted under clause (i) to determine the programmatic and financial
				viability of each Native American business center.
									(C)Conditions for continued
				fundingIn determining
				whether to renew a grant, contract, or cooperative agreement with a Native
				American business center, the Administration—
									(i)shall consider the results of the most
				recent examination of the center under subparagraph (B), and, to a lesser
				extent, previous examinations; and
									(ii)may withhold the renewal, if the
				Administrator determines that—
										(I)the center has failed to provide the
				information required to be provided under subparagraph (A), or the information
				provided by the center is inadequate;
										(II)the center has failed to provide adequate
				information required to be provided by the center for purposes of the report of
				the Administrator under subparagraph (E);
										(III)the center has failed to comply with a
				requirement for participation in the Native American small business development
				program, as determined by the Administrator, including—
											(aa)failure to acquire or properly document a
				non-Federal contribution;
											(bb)failure to establish an appropriate
				partnership or program for marketing and outreach to reach new Native American
				small business concerns;
											(cc)failure to achieve results described in a
				financial assistance agreement; and
											(dd)failure to provide to the Administrator a
				description of the amount and sources of any non-Federal funding received by
				the center;
											(IV)the center has failed to carry out the
				3-year plan under in paragraph (6)(F); or
										(V)the center cannot make the certification
				described in paragraph (6)(A).
										(D)Continuing contract and cooperative
				agreement authority
									(i)In generalThe authority of the Administrator to enter
				into contracts or cooperative agreements in accordance with this subsection
				shall be in effect for each fiscal year only to the extent and in the amounts
				as are provided in advance in appropriations Acts.
									(ii)RenewalAfter the Administrator has entered into a
				contract or cooperative agreement with any Native American business center
				under this subsection, the Administrator may not suspend, terminate, or fail to
				renew or extend any such contract or cooperative agreement unless the
				Administrator—
										(I)provides the center with written
				notification that describes the reasons for the action of the Administrator;
				and
										(II)affords the center an opportunity for a
				hearing, appeal, or other administrative proceeding under chapter 5 of title 5,
				United States Code.
										(E)Annual management report
									(i)In generalThe Administrator shall prepare and submit
				to the Committee on Small Business and Entrepreneurship and the Committee on
				Indian Affairs of the Senate and the Committee on Small Business and the
				Committee on Natural Resources of the House of Representatives an annual report
				on the effectiveness of all projects conducted by Native American business
				centers under this subsection and any pilot programs administered by the Office
				of Native American Affairs.
									(ii)ContentsEach report submitted under clause (i)
				shall include, with respect to each Native American business center receiving
				financial assistance under this subsection—
										(I)the number of individuals receiving
				assistance from the Native American business center;
										(II)the number of startup business concerns
				established with the assistance of the Native American business center;
										(III)the number of existing businesses in the
				area served by the Native American business center seeking to expand
				employment;
										(IV)the number of jobs established or
				maintained, on an annual basis, by Native American small business concerns
				assisted by the center since receiving funding under this section;
										(V)to the maximum extent practicable, the
				amount of the capital investment and loan financing used by emerging and
				expanding businesses that were assisted by a Native American business
				center;
										(VI)any additional information on the
				counseling and training program that the Administrator determines to be
				necessary; and
										(VII)the most recent examination, as required
				under subparagraph (B), and the determination made by the Administration under
				that subparagraph.
										(9)Annual
				reportsEach Native American
				business center receiving financial assistance under this subsection shall
				submit to the Administrator an annual report on the services provided with the
				financial assistance, including—
								(A)the number of individuals assisted, by
				tribal affiliation;
								(B)the number of hours spent providing
				counseling and training for those individuals;
								(C)the number of startup small business
				concerns established or maintained with the assistance of the Native American
				business center;
								(D)the gross receipts of small business
				concerns assisted by the Native American business center;
								(E)the number of jobs established or
				maintained by small business concerns assisted by the Native American business
				center; and
								(F)the number of jobs for Native Americans
				established or maintained at small business concerns assisted by the Native
				American business center.
								(10)Record retention
								(A)ApplicationsThe Administrator shall maintain a copy of
				each application submitted under this subsection for not less than 7
				years.
								(B)Annual
				reportsThe Administrator
				shall maintain copies of the certification submitted under paragraph (6)(A)
				indefinitely.
								(d)Authorization of appropriations
							(1)In generalThere is authorized to be appropriated to
				carry out the Native American small business development program $10,000,000
				for each of fiscal years 2011 through 2013.
							(2)AdministrationNot more than 10 percent of funds
				appropriated for a fiscal year may be used for the costs of administering the
				programs under this
				section.
							.
			9.Qualified school construction bond escrow
			 accountPart B of title II of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458) is
			 amended by adding at the end the following:
			
				205.Authorization to establish qualified school
				construction bond escrow account
					(a)In generalPursuant to the authority granted under
				section 54F(d)(4) of the Internal Revenue Code of 1986, the Secretary shall
				establish a qualified school construction bond escrow account for the purpose
				of implementing section 54F of the Internal Revenue Code of 1986.
					(b)Transfer to escrow account
						(1)In generalThe Secretary shall allocate to the escrow
				account described in subsection (a) amounts described in section 54F(d)(4) of
				the Internal Revenue Code of 1986.
						(2)Other fundsThe Secretary shall accept and disburse to
				the escrow account described in subsection (a) amounts received to carry out
				this section from other sources, including other Federal agencies, non-Federal
				public agencies, and private
				sources.
						.
		
